DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                  ALEJANDRO FLORES-SANCHEZ,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-1251



                         September 29, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michelle Sisco, Judge.

Alejandro Flores-Sanchez, pro se.


PER CURIAM.

     Affirmed.

CASANUEVA, KHOUZAM, and STARGEL, JJ., Concur.

                      __________________________

Opinion subject to revision prior to official publication.